          Case MDL No. 2997 Document 48-1 Filed 03/23/21 Page 1 of 5




                                   BEFORE THE
                   UNITED STATES JUDICIAL PANEL ON
                        MULTIDISTRICT LITIGATION

In Re: Baby Food Marketing, Sales              MDL No.: 2997
Practices and Products Liability
Litigation




                               PROOF OF SERVICE
      In compliance with Rule 4.1(a) of the Rules of Procedure for the United
States Judicial Panel on Multidistrict Litigation, I hereby certify that copies of the
foregoing Notice of Appearance of Gayle M. Blatt were served by electronic notice
via ECF on March 23, 2021, as follows:
                   Counsel for Plaintiffs in the Related Actions
Jason P. Sultzer
The Sultzer Law Group PC
85 Civic Center Plaza Suite 200
Poughkeepsie, NY 12601
(845) 483-7100
Fax: (888) 749-7747
Email: sultzerj@thesultzerlawgroup.com
Attorneys for Plaintiff Charles Robbins and all others similarly situated

Carl V. Malmstrom
Wolf Haldenstein Adler Freeman & Herz LLP
111 W. Jackson Blvd., Suite 1700
Chicago, IL 60604
(312) 984-0000
Fax: (212) 686-0114

                                           1
          Case MDL No. 2997 Document 48-1 Filed 03/23/21 Page 2 of 5




Email: malmstrom@whafh.com
Attorneys for Plaintiffs Sally Bredberg, Rebecca Bromberg, and all others
similarly situated

Max Ephraim Rodriguez
Pollock Cohen LLP - New York, NY
60 Broad St, Fl 24
New York, NY 10004
646-290-7509
Email: max@pollockcohen.com
Attorney for Michelle Walls, N. W. a minor child, and all others similarly situated

Thomas A. Zimmerman , Jr.
Zimmerman Law Offices, P.C.
77 West Washington Street, Suite 1220
Chicago, IL 60602
(312) 440-0020
Email: tom@attorneyzim.com
Attorneys for Plaintiff Edelin Altuve, et al.

Gary S. Graifman
Kantrowitz, Goldhamer & Graifman, PC
135 Chestnut Ridge Road, Suite 200
Montvale, NJ 07645
(201) 391-7000
Fax: 201-307-1086
Email: ggraifman@kgglaw.com
Attorneys for Plaintiff Sarah Brown, et al.

Gary S. Graifman
Kantrowitz, Goldhamer & Graifman, P.C. 747
Chestnut Ridge Road, Suite 200
Chestnut Ridge, NY 10977
(845) 356-2570
Fax: (845) 356-4335
Email: ggraifman@kgglaw.com
Attorneys for Plaintiff Shanely Zorrilla and all others similarly situated

Rebecca A. Peterson
Lockridge Grindal Nauen PLLP
                                           2
          Case MDL No. 2997 Document 48-1 Filed 03/23/21 Page 3 of 5




100 Washington Ave. S., Ste 2200
Minneapolis, MN 55401
612-339-6900
Fax: 612-339-0981
Email: rapeterson@locklaw.com
Attorneys for Plaintiff Laura Peek and all others similarly situated

Annick Persinger
Tycko & Zavareei LLP
1970 Broadway, Suite 1070
Oakland, CA 94612
510-254-6806
Fax: 202-973-0950
Email: apersinger@tzlegal.com
Attorneys for Plaintiff Mattia Doyle and all others similarly situated

Lori Gwen Feldman
George Gesten McDonald PLLC
102 Half Moon Bay Drive Croton
Hudson, NY 10520
917-983-9321
Fax: 888-421-4173
Email: lfeldman@4-justice.com
Attorneys for Plaintiff Robyn Moore, et al.

Ruth Anne French-Hodson
Sharp Law, LLP
5301 West 75th Street
Prairie Village, KS 66208
913-901-0505
Fax: 913-901-0419
Email: rafrenchhodson@midwest-law.com
Attorneys for Plaintiff Riley Bucci, et al.

Charles E. Schaffer Levin
Fishbein Law Firm
510 Walnut Street, Suite 500
Philadelphia, PA 19106
215-592-1500
Fax: 215-592-4663
                                          3
         Case MDL No. 2997 Document 48-1 Filed 03/23/21 Page 4 of 5




Email: cschaffer@lfsblaw.com
Attorneys for Plaintiff Gwyndaline Quarles, et al.

R. Brent Wisner
Pedram Esfandiary
Baum Hedlund Aristei & Goldman
10940 Wilshire Blvd., 17th Floor
Los Angeles, CA 90024
(310) 207-3233
Fax: (310) 820-7444
Email: rbwisner@baumhedlundlaw.com
Email: pesfandiarv@baumhedlundlaw.com
Attorneys for Plaintiffs AG, HG, XG

Matthew Ross Mendelsohn
Mazie Slater Katz & Freeman LLC
103 Eisenhower Parkway
Roseland, NJ 07068
973-228-9898
Email: mrm@mazieslater.com
Attorneys for Plaintiff Muslin Pierre-Louis


               Counsel for Defendants in the Related Actions
     (in which Notices of Appearance for Defendants have been entered)

Bryan A. Merryman
White & Case LLP
555 South Flower Street, Suite 2700
Los Angeles, CA 90071-2433
(213) 620-7802
Fax: (213) 452-2329
Email: bmerryman@whitecase.com
Attorneys for Defendant Gerber Products Company

Angela C. Agrusa
DLA Piper LLP (US)
2000 Avenue of the Stars, Suite 400
North Tower
Los Angeles, CA 90067
                                         4
         Case MDL No. 2997 Document 48-1 Filed 03/23/21 Page 5 of 5




(310) 595-3000
Fax: (310) 595-3300
Email: angela.agrusa@us.dlapiper.com
Attorneys for Defendant Nurture, Inc.

Dean N. Panos Jenner & Block LLP
353 N. Clark Street
Chicago, IL 60654-3456
312-923-2765
Fax: 312-527-0484
Email: dpanos@jenner.com
Attorneys for Defendant Hain Celestial Group

Livia M. Kiser
King & Spalding
110 N Wacker Drive, Suite 3800
Chicago, IL 60606
312-764-6911
Email: lkiser@kslaw.com
Attorneys for Beech-Nut Nutrition Company




Dated: March 23, 2021                       /s/ Gayle M. Blatt
                                            GAYLE M. BLATT

                                            CASEY GERRY SCHENK
                                            FRANCAVILLA BLATT &
                                            PENFIELD, LLP
                                            110 Laurel Street
                                            San Diego, CA 92101
                                            Telephone: (619) 238-1811
                                            Facsimile: (619) 544-9232
                                            Attorneys for Plaintiff
                                            Lynda Galloway




                                        5
